DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 164, the “small outer diameter”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner recommends removing all the references to reference numeral 164 or amending them to read 164a/b (singularly or together as appropriate).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "146" and "164b" in Fig. 3 have both been used to designate the small outer diameter of the radially-extending flange.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deformations (claims 1, 7, and 15) being features that extend outward away from a defined surface (i.e. as such is explicitly defined in paragraph [0051] of the specification by Applicant), and the first small diameter section being closer to the radially-extending flange than the second small diameter section (claims 4, 11, and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner recommends claiming the deformations as recesses (or removing the portion of the definition in the specification that defines such as projections/extensions). Additionally Examiner notes the 112(a) rejection of these claims below as overcoming such in the suggested manner would obviate these rejections (i.e. either canceling claims 4, 11, and 18 or amending such as recommended in the below 112(a) rejection below).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference numeral “146” is not illustrated as an inner diameter as is disclosed in the specification (see paragraphs [0038], etc.). If 146 is intended to be an inner diameter the drawings should be corrected, otherwise the specification should be corrected. Examiner recommends having reference line 146 point to the inner periphery of the ring. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “an axially-extending flange 126” in paragraph [0036] should read either “an axially-extending flange 140” or “an axially-extending flange 142”; and “146a” in paragraph [0050] should read “164a” as otherwise there would be two reference numerals for the same part.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities: “wherein each of the first load ring and second load rings correspond to one of the first seal ring and the second seal rings” in lines 6-7 should read “wherein each of the first and second load rings correspond to one of the first second seal rings”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “in the axially-extending flange” in line 17 should read “in the respective axially-extending flange” as it appears clear that it refers to one being in each.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “the deformations extends” should read “the deformations extend”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 11, and 18 each recite that “the first small diameter section is closer to the radially-extending flange than the second small diameter section”. Though this recitation has literal antecedent basis there are no further details in the specification, drawings, or claims as to how such an arrangement is actually constructed (e.g. are the deformations spaced closer to the sealing face, are the radially-extending flanges spaced away from the sealing face, etc.?), and as all of the other details in the specification, drawings, and claims are with reference to the other configuration where the second small diameter section is located closer to the radially-extending flange than the first small diameter portion such a vague description is not considered sufficient to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Appropriate clarification and correction is required. Examiner recommends amending these limitations to read “the first small diameter section is closer to the axially-extending flange than the second small diameter section”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the preamble “a dual face seal” and other limitations in the body such as “a seal ring” and the intended use recitations of “a second seal ring” and “a dual face seal assembly”. The combination of these limitations is indefinite as it is unclear whether Applicant is merely claiming a seal ring (e.g. for use in a dual face seal/seal assembly), if Applicant is claiming a seal that has two faces, if Applicant is attempting to claim a seal assembly comprising two seal rings, etc. Additionally the disclosure appears to only disclose a face seal assembly with two seal rings that combined could broadly be considered a seal assembly with dual cooperating sealing faces. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended for the preamble to read “A seal ring comprising an L-shaped cross-section…”. 
Additionally Examiner notes the preamble of claims 2-6 should read “The seal ring of claim 1”.

Claims 1 and 7 recite the limitations “the seal ring including an axially-extending flange and a radially-extending flange defined by a large outer diameter, a small outer diameter and an inner diameter” in lines 3-4. This is indefinite for several reasons. First, it is unclear whether the axially-extending flange and radially-extending flange refer to the prior recitations of such in lines 2-3 or if they are additional flanges. Second, it is unclear whether the diameters are part of only the axially or radially extending flange, if they are parts of each flange, or if some are part of one and some part of another. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “and the axially-extending flange defined by a large outer diameter, the radially-extending flange defined by a small outer diameter, and the seal ring having an inner diameter”.

Claim 1 recites the limitations “such that the small outer diameter has a first small diameter section and a second small diameter section” in lines 11-12. This is indefinite as it is unclear how a diameter can have plural different diameter sections (i.e. as a diameter is a straight line that passes through the center of a circle with ends on the circle). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “having a first small diameter section and a second small diameter section”.

Claims 2-6 and 8-14 are indefinite at least by virtue of depending on indefinite claims 1 and 7 (respectively).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zutx (US 6,976,681).
With regard to claim 1, Zutx discloses a dual face seal (in light of the above 112(b) rejection it is interpreted that Applicant is claiming a seal ring (e.g. for use with a dual face seal/sealing assembly), which Zutx discloses as seen in Fig. 1. Additionally Examiner notes composite seal 1 is considered a dual face seal assembly as it comprises two seals (2 with 4 and 3 with 5) each with a sealing face as seen in fig. 1) comprising: a seal ring (one of 4 or 5) having an L-shaped cross-section (as seen in Figs. 1 and 3) including an axially-extending flange (6/7) and a radially-extending flange (i.e. the radially extending portion proximate reference line 4/5), the seal ring including an axially-extending flange and a radially-extending flange (as interpreted in light of the above 112(b) rejection) defined by a large outer diameter (i.e. the outer diameter of the radially-extending flange as seen in Fig. 1), a small outer diameter (i.e. the outer diameter of the axially-extending flange) and an inner diameter (i.e. the inner circumferential surface of the seal ring), the seal ring further including an annular seal face (i.e. the face of 4/5 facing the other one of 4/5 as seen in Fig. 1) and an opposing annular loading surface (i.e. the respective surface shown in contact with load ring 2/3 in Fig. 1), wherein the annular seal face is configured to seal against a second seal ring in a dual face seal assembly (i.e. as seen in Fig. 1 it is capable of this intended use/functional limitation as it is actually shown in such a configuration), wherein the annular loading surface is configured to receive a load ring (as seen in fig. 1 it is capable of this intended use/functional limitation as it is shown receiving load ring 2/3 (respectively)), and wherein the annular loading surface includes a plurality of deformations (10) formed in a spaced apart arrangement circumferentially around the axially-extending flange (as seen in Fig. 4), wherein an axial cross-section through the seal ring and intersecting one of the plurality of deformations (as seen in the cross-section of Figs. 1 and 3) includes a stepped geometry (i.e. including the step between the radially-extending flange and the axially-extending flange) such that the small outer diameter (as interpreted in light of the above 112(b) rejection of this limitation) has a first small diameter section (i.e. the diameter of the outer surface of the axially-extending flange) and a second small diameter section (i.e. at the rounded corner of the radially-extending flange as seen in Fig. 3 there is a diameter section that has a diameter smaller than the outer large diameter), wherein a first diameter of the first small diameter section is smaller than a second diameter of the second small diameter section (as seen in Fig. 1 and 3).

With regard to claim 2, Zutx discloses that each of the plurality of deformations is configured to allow the load ring to squeeze into the plurality of deformations to form bonding between the seal ring and the load ring over an increased surface area to provide resistance against relative rotation between the seal ring and the load ring (Examiner notes that this claim is an intended use/function claim only and the seal ring of Zutx is capable of such as seen in Fig. 1-3 as there is more contact area available for the load ring to contact due to the plurality of deformations (versus just a flat surface) and such allows for the claimed capability to allow the load ring to squeeze into the plurality of deformations to form bonding between the seal ring and the load ring over an increased surface area to provide resistance against relative rotation between the seal ring and the load ring).

With regard to claim 3, Zutx discloses that the second small diameter section is located closer to the radially-extending flange than the first small diameter section (as seen in Figs. 1 and 3 as it is at the radially-extending flange it is thus closer thereto).

With regard to claim 5, Zutx discloses that the deformations extends 25-75% of a length of the axially-extending flange (as seen in Figs. 1-3, and especially as Examiner notes that Applicant has not claimed what the specific length is or how it is measured (with reference to both the axially-extending flange and the deformations), Examiner has interpreting the length such that it meets the claimed limitation).

With regard to claim 6, Zutx discloses that the dual face seal is configured to be incorporated into a dual face seal assembly to seal a rotating joint in a final drive system of a tracked-vehicle (Examiner notes that this claim is an intended use/function claim only and the seal ring of Zutx is capable of such as seen in Fig. 1-3 as is could be used to seal a wide variety of rotating parts. Additionally see column 1 lines 23-27, etc. that discloses such. Furthermore Examiner notes that the described configuration in column 1 is considered to be a final drive even though the term is not explicitly used as the description described the specific gearing for a tracked vehicle axle that makes up such).

With regard to claim 7, Zutx discloses a dual face seal assembly (as seen in Fig. 1, etc.) comprising: a first seal ring (one of 4 or 5) and a second seal ring (the other of 4 or 5) each having an L-shaped cross-section (as seen in Figs. 1 and 3), each of the first and second seal ring including an axially-extending flange (6/7 respectively) and a radially-extending flange (i.e. the radially extending portion proximate reference line 4/5 respectively) defined by (as interpreted in light of the 112(b) rejection above) a large outer diameter (i.e. the outer diameter of the radially-extending flange as seen in Fig. 1), a small outer diameter (i.e. the outer diameter of the axially-extending flange) and an inner diameter (i.e. the inner circumferential surface of the seal ring), and having mutually confronting an annular seal faces (i.e. the faces of 4/5 facing one another as seen in Fig. 1) and an opposing annular loading surfaces (i.e. the respective surfaces shown in contact with load ring 2/3 in Fig. 1); and a first load ring and a second load ring (2/3 respectively), wherein each of the first load ring and the second load rings correspond to one of the first seal ring and the second seal rings, respectively, each of the first and second load rings having an inner diameter surface (i.e. the surfaces in contact with the respective seal rings), wherein the inner annular surface of each of the first and second load rings is configured to engage and apply a force to the annular loading surface of the corresponding first or second seal ring to maintain the seal faces in sealing engagement (as seen in Fig. 1, 3, etc. each of the load rings is configured to do such as it is actually shown doing such. Additionally see column 2 lines 34-42, etc.), wherein a plurality of deformations (10) are formed in a spaced apart arrangement circumferentially around one of the annular loading surfaces in the axially-extending flange (as seen in Fig. 4), wherein an axial cross-section through the seal ring and intersecting one of the plurality of deformations (as seen in the cross-section of Figs. 1 and 3) includes a stepped geometry (e.g. including the step between the radially-extending flange and the axially-extending flange, or the stepped portion at 26 and 30) having a first small diameter section (i.e. a section with the diameter of the outer surface of the axially-extending flange, or a section including the portion at 26) and a second small diameter section (i.e. at the rounded corner of the radially-extending flange as seen in Fig. 3 there is a diameter section that has a diameter smaller than the outer large diameter, or a section at 30 or at 12. Examiner notes that the stepped geometry illustrate has a plurality of various sections each with a diameter and notes that Applicant has not specifically claimed how the various sections define the step), wherein a first diameter of the first small diameter section is smaller than a second diameter of the second small diameter section (as seen in Fig. 1 and 3).

With regard to claim 8, Zutx discloses that when a first member surrounds and applies a compressive force to the first load ring, at least a portion of the first load ring is squeezed into the plurality of deformations in the first seal ring causing the first load ring to be deformed such that bonding between the first load ring and the first seal ring occurs over a larger surface area of the first load ring than when the compressive force is not applied (Examiner notes that due to the use of the word “when” this claim is considered to only be intended use/functional limitations, which the assembly of Zutx is capable of as due to the described use in column 1 lines 31-38 there will be the claimed compressive force and as seen in Figs. 1 and 3 a portion of each load ring isn squeezed into the deformations causing the load ring to be deformed (at least to a small degree) and thus allows for bonding between the first load ring and the first seal ring occurs over a larger surface area of the first load ring than when the compressive force is not applied (i.e. versus if there was no compressive force there would be less contact and thus less surface area at least to some small amount).

With regard to claim 9, Zutx discloses that the inner annular surface of the first load ring has a constant diameter (as seen in Figs. 1 and 3).

With regard to claim 10, Zutx discloses that the second small diameter section is located closer to the radially-extending flange than the first small diameter section (as seen in Figs. 1 and 3 as it is at the radially-extending flange it is thus closer thereto).

With regard to claim 12, Zutx discloses that the first small diameter section extends 30-70% of a length of the axially-extending flange (as seen in Figs. 1-3, and especially as Examiner notes that Applicant has not claimed what the specific length is or how it is measured (with reference to both the axially-extending flange and the first small diameter section), Examiner has interpreting the length such that it meets the claimed limitation).

With regard to claim 13, Zutx discloses that the second small diameter section extends 30-70% of a length of the axially-extending flange (as seen in Figs. 1-3, and especially as Examiner notes that Applicant has not claimed what the specific length is or how it is measured (with reference to both the axially-extending flange and the second small diameter section), Examiner has interpreting the length such that it meets the claimed limitation. Specifically note the third interpretation of the second small diameter section in the rejection of claim 7 above as such could include a majority of 12).

With regard to claim 14, Zutx discloses that the dual face seal assembly is configured to seal a rotating joint in a final drive system of a tracked-vehicle (Examiner notes that this claim is an intended use/function claim only and the seal ring of Zutx is capable of such as seen in Fig. 1-3 as is could be used to seal a wide variety of rotating parts. Additionally see column 1 lines 23-27, etc. that discloses such. Furthermore Examiner notes that the described configuration in column 1 is considered to be a final drive even though the term is not explicitly used as the description described the specific gearing for a tracked vehicle axle that makes up such).

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morley et al. (US 4,421,327).
With regard to claim 15, Morley discloses a final drive system (as seen in Figs. 1, etc. and described in column 1 lines 5-9, 53-36, etc.) comprising: a rotatable mount (including 26) including a spindle (including 28); a final drive housing (32) configured to receive the spindle and be mounted to a frame of a machine (as seen in Fig. 1 is meets these intended use/functional limitations as it is capable of such as it is shown receiving the spindle and is clearly capable of mounting to the frame of a machine. Additionally see column 1 lines 5-9, 53-36, etc.); and a dual face seal assembly (as seen in Fig. 2, etc.) comprising: a first seal ring and a second seal ring (56 and 58) each of the first and second seal rings having an L-shaped cross-section (as seen in Figs. 1-2, etc.) including an axially-extending flange (64 and 114 respectively) and a radially-extending flange (66 and the similar shaped unlabeled part on the other ring), each of the first and second seal rings defined by a large outer diameter (e.g. at 72 and the similar shaped unlabeled part on the other ring), a small outer diameter (e.g. 70/104), and an inner diameter (e.g. the  innermost diameter of each ring), and having mutually-confronting annular seal faces (110 and 112 as seen in Fig. 2) and opposing annular loading surfaces (i.e. the surfaces contacting 60 and 62, respectively, e.g. 68 and 104); a first load ring and a second load ring (60 and 62 respectively), wherein each of the first load ring and the second load ring correspond to one of the first seal ring and the second seal ring (as seen in Fig. 2 each seal ring has one load ring mounted thereto), respectively, each of the first and second load rings having an inner annular surface (as labeled in Examiner annotated Fig. 2 below. Additionally Examiner notes that as each selected surface is inward of another portion of the respective load ring it is reasonable considered an inner surface) configured to engage and apply a force to the annular loading surface of the corresponding first or second seal ring to maintain the seal faces in sealing engagement (as seen due to the configuration shown in Figs. 1 and 2, as described in the abstract, etc.), and wherein a plurality of deformations (74/76, which Examiner notes are deformations as Applicant has defined such a term in paragraph [0051] of the specification to include either recesses or projections) are formed in a spaced apart arrangement circumferentially around each loading surface in the axially-extending flange (as seen in Figs. 1-3 as they are at least partially circumferentially around each), wherein an axial cross-section through the axially-extending flange and intersecting one of the plurality of deformations (i.e. the cross-section shown in Fig. 2) includes a stepped geometry (i.e. defined by surface 68 and lug 74 and by surface 104 and lug 76) having a first small diameter section (i.e. a section at 74 or 104) and a second small diameter section (i.e. a section on 68 or 76), wherein a first diameter of the first small diameter section is smaller than a second diameter of the second small diameter section (as seen in Fig. 2).


    PNG
    media_image1.png
    572
    777
    media_image1.png
    Greyscale

With regard to claim 16, Morley discloses that the inner annular surface of the first load ring has a constant diameter (as seen in Fig. 2 as the inner annular surface is shown as such for each ring).

With regard to claim 17, Morley discloses that the second small diameter section is closer to the radially-extending flange than the second small diameter section (as seen in Fig. 2 as 68 abuts the radially-extending flange).

With regard to claim 18, Morley discloses that the first small diameter section is closer to the radially-extending flange than the second small diameter section (as seen in Fig. 2 as 104 abuts the radially-extending flange).

With regard to claim 19, Morley discloses that the deformations extend 25-75% of a length of the axially-extending flange (i.e. as seen in Fig. 2, and especially as Examiner notes that Applicant has not claimed what the specific length is or how it is measured (with reference to both the axially-extending flange and the deformations), Examiner has interpreting the length such that it meets the claimed limitation).

With regard to claim 20, Morley discloses that the rotatable mount applies a compressive force to the first load ring (i.e. as would be seen in Fig. 1 due to the flexing illustrated at 62 (i.e. when 62is considered the first load ring) as opposed to the uncompressed state shown in Fig. 2, described in the abstract, column 5 lines 40-52, etc.), and wherein when the compressive force is applied, the first load ring is deformed into the plurality of deformations in the first seal ring (as seen in Fig. 1, described in column 5 lines 40-52, etc.), and wherein the compressive force causes bonding to occur over a larger surface area of the first load ring than when the first load ring is an uncompressed state (i.e. as the compressive force causes deformation such would necessarily be the case as such compression would at least to some small amount increase the contact surface area to which it is bonded).

Examiner’s Comment’s/Recommendations
In the interest of advancing prosecution Examiner recommends claiming that the deformations are instead “recesses”, and further specifying the structure of the stepped geometry in the independent claims (e.g. the step is defined by the recess, is defined by the first and second small diameter sections, that the first and second small diameter sections are surfaces, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of face seals with elastic load rings connected to seal rings via recesses and/or projections to increase their resistance to rotation/torque/spin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675